Title: From Thomas Jefferson to John Breckinridge, 24 November 1803
From: Jefferson, Thomas
To: Breckinridge, John


               
                  Dear Sir
                     
                  Washington Nov. 24. 03.
               
               I thought I percieved in you the other day a dread of the job of preparing a constitution for the new acquisition. with more boldness than wisdom I therefore determined to prepare a canvass, give it a few daubs of outline, and send it to you to fill up. I yesterday morning took up the subject, & scribbled off the inclosed. in communicating it to you I must do it in confidence that you will never let any person know that I have put pen to paper on the subject, & that if you think the inclosed can be of any aid to you, you will take the trouble to copy it & return me the original. I am thus particular, because you know with what bloody teeth & fangs the federalists will attack any sentiment or principle known to come from me, & what blackguardisms & personalities they make it the occasion of vomiting forth.     my time does not permit me to go into explanations of the inclosed by letter. I will only observe therefore as to a single feature of it, the legislature, that the idea of an Assembly of Notables came into my head while writing, as a thing more familiar & pleasing to the French, than a legislature of judges. true it removes their dependance from the judges to the Executive: but this is what they are used to & would prefer. should Congress reject the nomination of judges for 4. years & make them during good behavior, as is probable, then, should the judges take a kink in their heads in favor of leaving the present laws of Louisiana unaltered, that evil will continue for their lives, unamendable by us, & become so inveterate, that we may never be able to introduce the uniformity of law so desireable. the making the same persons so directly judges & legislators is more against principle, than to make the same person Executive, and the elector of the legislative members. the former too are placed above all responsibility, the latter is under a perpetual controul if he goes wrong. the judges have to act on 9. out of 10. of the laws which are made; the Governor not on one in ten. but strike it out & insert the judges if you think it better, as it was a sudden conceit to which I am not attached; and make what alterations you please, as I had never before time to think on the subject, or form the outlines of any plan, & probably shall not again. accept my friendly salutations
               
                  Th: Jefferson
               
            